DETAILED ACTION
This final Office action is responsive to amendments filed September 8th, 2021. Claims 1, 8, 13, 15, and 19 have been amended. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments

Applicant’s amendments have been fully considered, and overcome the previously pending claim objections of claims 8 and 19. 
With regard to the limitations of claims 1-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the response to arguments section below for Examiners remarks.

Response to Arguments
Applicant’s arguments, see page 12, filed 9/8/21, with respect to claims 8 and 19 have been fully considered and are persuasive.  The objections of 6/8/21 has been withdrawn. 
Applicant’s arguments, see page 12, filed 9/8/21, with respect to claims 1, 13, 15-16, and 20 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of 6/8/21 has been withdrawn. 
Applicant's arguments regarding claim rejections under 35 USC 103 filed 9/8/21 have been fully considered but they are not persuasive. 
On pages 13-19 of the provided remarks, Applicant argues that the prior art cited does not disclose the present claims. Beginning of pages 13-15, regarding independent claim 1, Applicant argues that cited Pulier in view of Gharabally does not disclose “generating a branded digital item in response to an agreement between a brand client and a content provider to use the branded digital item that is associated with a branded product in a digital environment of the content provider”. Examiner respectfully disagrees and addresses each element of contention below. 
Applicant has addressed three elements of the limitation separately, beginning with the term “branded digital item”. On page 14 of the provided remarks, Applicant argues that “The Pulier digital items are not disclosed as being branded (and therefore, are not the same as the recited branded digital item).” Examiner respectfully disagrees and asserts that per cited paragraph 0036 of Pulier the virtual object platform creates virtual objects that are each individually unique. Pulier also additionally references that per Paragraph 0090 the virtual object being asset backed and being a graphical representation of bitcoin denominations and transferability across wallets and have options in multi-level marketing. Applicant continues on to state that “The branded item may be a physical object, such as, but not limited to, consumables (i.e., food, beverages, etc.), vehicles (i.e., a car, a boat, a motorcycle, an airplane, a helicopter, etc.), apparel 
On pages 15-17 of the provided remarks, Applicant argues specifically on page 15 that “Gharabally does not disclose, teach, or suggest at least the feature of “an agreement between a brand client and a content provider to use the branded digital item that is associated with a branded product in a digital environment of the content provider.” Examiner respectfully disagrees and asserts that per cited Paragraph 0050 the contract management module permitting the digital product submitter to request a contract with an entity that provides product distribution. Continuing on page 16, Applicant argues that “Gharabally does not go so far as to disclose “an agreement between a brand client and a content provider to use the branded digital item that is associated with a branded product in a digital environment of the content provider”. Examiner respectfully disagrees and asserts that the contract request module permits the digital product submitter to request a contract with an entity that provides the product distribution. Such a contract can enable the digital products submitter to distribute digital products using a product distribution site (e.g., online store) provided by the entity, as disclosed by Paragraph 0050 of Gharabally. Applicant argues that “one skilled in the art appreciates that the Gharabally entity (that provides the product distribution site) is not the same as the recited content provider (that provides the digital environment).” Examiner respectfully disagrees and asserts that in the provided remarks and disclosure the content provider is described as 
On pages 17-18 of the provided remarks, Applicant argues that cited Gharabally does not disclose “generating a branded digital item in response to an agreement.” Examiner respectfully disagrees and asserts that in response to the contract request by a digital product submitter and entity provides the product distribution per cited paragraph 0050. Continuing on, Gharabally discloses the “contract can enable the digital products submitter to distribute digital products using a product distribution site (e.g., online store) provided by the entity.” Therefore, Gharabally discloses digital product generation and distribution in response to the contract (agreement). The 35 USC 103 rejection has been maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 6, 8, 10-12, and 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pulier (U.S 2017/0052676 A1) in view of Gharabally (U.S 2009/0276332 A1).
Claim 1
Regarding Claim 1, Pulier discloses the following:
A method that manages digital items, comprising [see at least Paragraph 0025 for reference to the present technology generally relating to a platform for creating, tracking, modifying, redeeming, and destroying unique virtual objects; Figure 3 and related text regarding the lifecycle of a virtual object using the present method; Figure 4 and related text regarding the operation of the virtual object platform] 
generating a branded digital item in response to an agreement between a brand client and a content provider to use the branded digital item that is associated with a branded product in a digital environment of the content provider [see at least Paragraph 0036 for reference to the virtual object platform creating virtual objects that are each individually unique; Figure 3 and related text regarding item 310 ‘Create virtual object’; Figure 4 and related text regarding item 440 ‘Issue virtual object’] 
the branded digital item is a graphical object that is readily recognizable to a user of the digital environment based on at least branding information that is shown on the branded digital item [see at least Paragraph 0026 for reference to the platform providing an interface for merchants or other redeemers to accept the virtual 
the branded digital item comprises at least one of 2D and 3D model data that is used to render the branded digital item on a display of an electronic device being used by an authorized user during use of the digital environment by the authorized user [see at least Paragraph 0051 for reference to viewers allowing registered providers and users to view the virtual object that have been created and examples of viewers including html based websites, mobile applications, voice interfaces, virtual realities, augmented realities, and the like; Paragraph 0071 for reference to the virtual objects being displayed via a viewer on a computing device of the registered user] 
generating a branded digital item blockchain after generating the branded digital item, wherein the branded digital item blockchain secures information memorializing the branded digital item [see at least Paragraph 0040 for reference to once the virtual object is created the virtual object platform registering the object 
storing the branded digital item blockchain in a digital item blockchain library [see at least Paragraph 0061 for reference to the platform being able to issue the virtual objects by creating individual registry entries in blockchain system; Figure 1 and related text regarding item 140 ‘blockchain system’] 
receiving information corresponding to a purchase of the branded digital item by the authorized user [see at least Paragraph 0066 for reference to the request operation the application receives a request form the user, via the application, for a real world push of one of the virtual objects, such as a request to redeem a virtual object for a real-world item (i.e., money or goods) or a service; Figure 5 and related text regarding item 520 ‘Receive request to modify virtual object state’; Figure 6 and related text regarding item 620 ‘request operation’]
accessing the branded digital item blockchain from the digital item blockchain library [see at least Paragraph 0065 for reference to the determination operation determining that a modification is authorized and branching to the modification operation to modify the state of the virtual object and that information being 
updating the branded digital item blockchain to memorialize purchase of the branded digital item by the authorized user, wherein the updated branded digital item blockchain includes a new information that includes identity information that identifies the authorized user  [see at least Paragraph 0065 for reference to the modified state information being recording within the blockchain system; Figure 5 and related text regarding item 550 ‘Record Modified Virtual Object State’] 
storing the updated branded digital item blockchain into the digital item blockchain library [see at least Paragraph 0061 for reference to the platform being able to issue the virtual objects by creating individual registry entries in blockchain system; Paragraph 0071 for reference to the blockchain system being referenced to determine the current state information for the virtual objects associated with the registered user; Figure 1 and related text regarding item 140 ‘blockchain system’]
While Pulier discloses the limitations above, it does not disclose generating a branded digital item in response to an agreement between a brand client and a content provider to use the branded digital item that is associated with a branded product in a digital environment of the content provider. 
However, Gharabally discloses the following: 
generating a branded digital item in response to an agreement between a brand client and a content provider to use the branded digital item that is associated with a branded product in a digital environment of the content provider [see at least Paragraph 0047 for reference to the digital product can be submitted to the online 
 Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the item management method of Pulier to include the agreement definition of Gharabally. Doing so would enable the digital products submitter to distribute digital products using a product distribution site (e.g., online store) provided by the entity, as stated by Gharabally (Paragraph 0050).
Claim 2
While the combination of Pulier and Gharabally disclose the limitations above, regarding Claim 2, Pulier discloses the following:
the branded digital item blockchain includes information identifying the digital environment that uses the at least one of 2D and 3D model data during use of the digital environment by the authorized user [see at least see at least Paragraph 0040 for reference to once the virtual object is created the virtual object platform registering the object with the blockchain system and including an initial state of the virtual object and software code associated with each object; Paragraph 0051 for reference to the Blockchain integration module within the virtual object platform allowing ownership changes of the virtual objects to be tracked and recorded using a blockchain system; Paragraph 0052 for reference to the virtual objects being 
Claim 6
While the combination of Pulier and Gharabally disclose the limitations above, regarding Claim 6, Pulier discloses the following:
receiving a request from at least one of an electronic device being used by the authorized user that owns the digital asset, a digital environment being used by the authorized user, and a content provider of the digital environment [see at least Paragraph 0066 for reference to the request operation the application receives a request form the user, via the application, for a real world push of one of the virtual objects, such as a request to redeem a virtual object for a real-world item (i.e., money or goods) or a service; Figure 5 and related text regarding item 520 ‘Receive request to modify virtual object state’; Figure 6 and related text regarding item 620 ‘request operation’] 
accessing the stored branded digital item blockchain associated with the branded digital item from the digital item blockchain library in response to receiving the request
communicating the information that includes identity information that identifies the authorized user to at least one of the electronic device being used by the authorized user that owns the digital asset, to the digital environment being used by the authorized user, and the content provider [see at least Paragraph 0034 for reference to the computing devices including network communication components that enable the computing device to communicate with virtual object platform; Paragraph 0052 for reference to the virtual objects may be associated with a unique identifier and registered with the blockchain system to creates unique virtual objects that cannot be duplicated (as the authenticity can be verified via the transaction logs of the blockchain system); Paragraph 0079 for reference to the transferring ownership process allowing the user to identify a recipient; Paragraph 0080 for reference to the viewer allowing the registered user to identify a trading partner or transaction]
the branded digital item is presented to the authorized user during use of the digital environment by the authorized user [see at least Paragraph 0051 for reference to viewers allowing registered providers and users to view the virtual object that have been created and examples of viewers including html based websites, mobile applications, voice interfaces, virtual realities, augmented realities, and the like; Paragraph 0071 for reference to the virtual objects being displayed via a viewer on a computing device of the registered user] 
Claim 8
While the combination of Pulier and Gharabally disclose the limitations above, regarding Claim 8, Pulier discloses the following:
the digital environment is being concurrently used by a second user [see at least see at least Paragraph 0035 for reference to computing devices 110A-110N including mobile applications that various users can interact with to create, modify, combine, destroy, transfer or otherwise interact with virtual objects] 
the branded digital item is presented to the second user on a display of a second electronic device being used by the second user during their concurrent use of the digital environment [see at least see at least Paragraph 0035 for reference to computing devices 110A-110N including mobile applications that various users can interact with to create, modify, combine, destroy, transfer or otherwise interact with virtual objects; Paragraph 0051 for reference to viewers allowing registered providers and users to view the virtual object that have been created and examples of viewers including html based websites, mobile applications, voice interfaces, virtual realities, augmented realities, and the like; Paragraph 0071 for reference to the virtual objects being displayed via a viewer on a computing device of the registered user] 
Claim 10
While the combination of Pulier and Gharabally disclose the limitations above, regarding Claim 10, Pulier discloses the following:
receiving a request to sell the branded digital item from an electronic device of the authorized user [see at least Paragraph 0061 for reference to the virtual objects being distributed to a business or individuals that can trade, sell, modify, or exchange the virtual objects by using the tracking operation the object ownership and state can be tracked using blockchain system; Paragraph 0078 for reference 
accessing the branded digital item blockchain from the digital item blockchain library [see at least Paragraph 0065 for reference to the determination operation determining that a modification is authorized and branching to the modification operation to modify the state of the virtual object and that information being recorded in the blockchain system; Figure 5 and related text regarding item 540 ‘Modify Virtual Object State’] 
updating the branded digital item blockchain to memorialize the request to sell the branded digital item [see at least Paragraph 0065 for reference to the modified state information being recording within the blockchain system; Paragraph 0091 for reference to users using the consumer application and the owner of one of the virtual objects, can trade, combine, sell, or modify the virtual object and these properties are updated and any ownership change is validated and updated using the block chain system; Figure 5 and related text regarding item 550 ‘Record Modified Virtual Object State’]
storing the updated branded digital item blockchain into the digital item blockchain library [see at least Paragraph 0061 for reference to the platform being able to issue the virtual objects by creating individual registry entries in blockchain system; Figure 1 and related text regarding item 140 ‘blockchain system’]
Claim 11
While the combination of Pulier and Gharabally disclose the limitations above, regarding Claim 11, Pulier discloses the following:
the authorized user is an authorized first user, the method further comprising: receiving purchase information pertaining to a purchase of the branded digital item by an authorized second user [see at least Paragraph 0035 for reference to computing devices 110A-110N including mobile applications that various users can interact with to create, modify, combine, destroy, transfer or otherwise interact with virtual objects; Paragraph 0066 for reference to the request operation the application receives a request form the user, via the application, for a real world push of one of the virtual objects, such as a request to redeem a virtual object for a real-world item (i.e., money or goods) or a service; Figure 5 and related text regarding item 520 ‘Receive request to modify virtual object state’; Figure 6 and related text regarding item 620 ‘request operation’]
accessing the branded digital item blockchain from the digital item blockchain library [see at least Paragraph 0065 for reference to the determination operation determining that a modification is authorized and branching to the modification operation to modify the state of the virtual object and that information being recorded in the blockchain system; Figure 5 and related text regarding item 540 ‘Modify Virtual Object State’]
updating the branded digital item blockchain to memorialize the purchase of the branded digital item by the authorized second user
the updated branded digital item blockchain includes information identifying the authorized second user, wherein only the authorized second user may use the branded digital item after the purchase of the branded digital item [see at least Paragraph 0065 for reference to the determination operation determining if the modification is authorized because only the current owner of the virtual object may modify the state] 
storing the updated branded digital item blockchain into the digital item blockchain library [see at least Paragraph 0061 for reference to the platform being able to issue the virtual objects by creating individual registry entries in blockchain system; Figure 1 and related text regarding item 140 ‘blockchain system’]
Claim 12
While the combination of Pulier and Gharabally disclose the claims above, Pulier does not disclose prior to generating the branded digital item in response to the agreement between the brand client and the content provider, the method further comprising: receiving brand information from the brand client pertaining to a brand product, wherein the brand information comprises at least descriptive information describing the brand and at least one image of the brand; receiving digital environment information from the content provider pertaining to the digital environment that interacts with the authorized user, wherein the digital environment content information comprises at least descriptive information describing the digital environment; providing the brand information and an identity of the brand client to the content provider; or providing the digital environment information and an identify of the content provider to the brand client, wherein after the 
Regarding Claim 12, Gharabally discloses the following:
prior to generating the branded digital item in response to the agreement between the brand client and the content provider, the method further comprising: receiving brand information from the brand client pertaining to a brand product, wherein the brand information comprises at least descriptive information describing the brand and at least one image of the brand [see at least Paragraph 0044 for reference to product information for a computer program product can include one or more of a product name, a supported device type indication, genre indication, version number, product identifier, support information, and license agreement information; Figure 2 and related text regarding item 202 ‘Receive product information pertaining to a digital product’] 
receiving digital environment information from the content provider pertaining to the digital environment that interacts with the authorized user, wherein the digital environment content information comprises at least descriptive information describing the digital environment [see at least Paragraph 0033 for reference to online product distribution site also can present potential purchases with product information and/or developer information prior to any purchase; Paragraph 0055 for reference to the application configuration and distribution process produces a developer page using developer information previously provided to the product Submission and management system; Figure 5 and related text regarding item 502 
providing the brand information and an identity of the brand client to the content provider [see at least Paragraph 0044 for reference to product information being submitted to an online repository; Paragraph 0044 for reference to product information for a computer program product can include one or more of a product name, a supported device type indication, genre indication, version number, product identifier, support information, and license agreement information; Figure 2 and related text regarding item 202 ‘Receive product information pertaining to a digital product’]
providing the digital environment information and an identify of the content provider to the brand client, wherein after the agreement between the brand client and the content provider is reached, the branded digital item is generated [see at least Paragraph 0050 for reference to the contract management module permitting the digital product submitter to request a contract with an entity that provides product distribution; Paragraph 0050 for reference to the royalty module assisting the digital product submitter in monitoring distribution of all digital products associated with the digital project submitter; Paragraph 0088 for reference to the application product page including the developer name and application identifying information]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the item management method of Pulier to include the product and content provider details of Gharabally. Doing so would enable the digital products submitter to 

Claim 15
Regarding Claim 15, Pulier discloses the following:
A branded digital item system that manages digital items, comprising [see at least Paragraph 0025 for reference to the present technology generally relating to a platform for creating, tracking, modifying, redeeming, and destroying unique virtual objects; Figure 2 and related text regarding the virtual object platform system; Figure 12 and related text regarding the virtual object computing platform]
a central processing unit (CPU) [see at least Paragraph 0095 for reference to computers employing central processing unit (CPU) or processor to process information; Paragraph 0096 for reference to the controlled including a CPU; Figure 12 and related text regarding item 1270 ‘CPU’] 
a network connection communicatively coupling the CPU to a network [see at least Paragraph 0094 for reference to the virtual object controller being in communication with entities including networks; Figure 1 and related text regarding item 120 ‘communication network’; Figure 9 and related text regarding item 1230 ‘networks’]
a memory communicatively coupled to the CPU, the memory comprising a plurality of memory storage regions
a branded digital item generator stored in a fourth one of the plurality of memory storage regions wherein the branded digital item generator generates a branded digital item corresponding to the brand in response to the brand client acceptance of the digital environment offer and in response to the interactive content provider acceptance of the brand offer [see at least Paragraph 0036 for reference to the virtual object platform creating virtual objects that are each individually unique; Figure 3 and related text regarding item 310 ‘Create virtual object’; Figure 4 and related text regarding item 440 ‘Issue virtual object’]
the branded digital item comprises at least one of 2D and 3D model data of the branded digital item, wherein the branded digital item is compatible with the digital environment [see at least Paragraph 0026 for reference to the platform providing an interface for merchants or other redeemers to accept the virtual objects from current owners in exchange for other items (e.g., music, beverages, screenplay, article, food, merchandise, goods, services, virtual animal, virtual good, etc.); Paragraph 0051 for reference to viewers allowing registered providers and users to view the virtual object that have been created and examples of viewers including html based websites, mobile applications, voice interfaces, virtual realities, augmented realities, and the like; Paragraph 0052 for reference to the virtual objects created being associated with a unique identifier and registered with the blockchain system to creates unique virtual objects that cannot be duplicated (as the authenticity can be verified via the transaction logs of the blockchain system); Paragraph 0071 for reference to the virtual objects being displayed via a viewer on a computing device of the registered user; Paragraph 0090 for reference to the 
an image of the branded digital item is presented to the user during use of the digital environment by the authorized user [see at least Paragraph 0051 for reference to viewers allowing registered providers and users to view the virtual object that have been created and examples of viewers including html based websites, mobile applications, voice interfaces, virtual realities, augmented realities, and the like; Paragraph 0071 for reference to the virtual objects being displayed via a viewer on a computing device of the registered user]
While Pulier discloses the limitations above, it does not disclose a brand client module residing in a first one of the plurality of memory storage regions, wherein the brand client module receives brand information from a brand client pertaining to a brand, and wherein the brand information comprises at least descriptive information describing the brand and at least one image of the brand; a content provider module residing in a second one of the plurality of memory storage regions, wherein the content provider module receives digital environment information from a content provider pertaining to a digital environment that interacts with an authorized user, and wherein the digital environment content information comprises at least descriptive information describing the digital environment; a brand and content provider negotiator module stored in a third one of the plurality of memory storage regions, wherein the brand and content provider negotiator module receives a brand offer pertaining to the brand from the brand client;  the brand and content provider negotiator module receives a digital environment offer pertaining to the digital 
However, Gharabally discloses the following:
a brand client module residing in a first one of the plurality of memory storage regions, wherein the brand client module receives brand information from a brand client pertaining to a brand, and wherein the brand information comprises at least descriptive information describing the brand and at least one image of the brand [see at least Paragraph 0044 for reference to product information for a computer program product can include one or more of a product name, a supported device type indication, genre indication, version number, product identifier, support information, and license agreement information; Paragraph 0049 for reference to the digital product submitter can access one or more modules that are supported by the product submission and management system; Paragraph 0050 for reference to the product management module can allow the digital product submitter to submit new products and control distribution of such new products; Figure 2 and related text regarding item 202 ‘Receive product information 
a content provider module residing in a second one of the plurality of memory storage regions, wherein the content provider module receives digital environment information from a content provider pertaining to a digital environment that interacts with an authorized user, and wherein the digital environment content information comprises at least descriptive information describing the digital environment [see at least Paragraph 0033 for reference to online product distribution site also can present potential purchases with product information and/or developer information prior to any purchase; Paragraph 0049 for reference to the digital product submitter can access one or more modules that are supported by the product submission and management system; Paragraph 0055 for reference to the application configuration and distribution process produces a developer page using developer information previously provided to the product Submission and management system; Figure 5 and related text regarding item 502 ‘Produce Developer Page Using Developer Information Provided to Product Submission and Mgmt. System’] 
a brand and content provider negotiator module stored in a third one of the plurality of memory storage regions, wherein the brand and content provider negotiator module receives a brand offer pertaining to the brand from the brand client [see at least Paragraph 0046 for reference to distribution parameters being user with the digital product received including digital storefronts from which the digital product will be distributed, preview eligibility, license categories (types), etc.; Paragraph 
the brand and content provider negotiator module receives a digital environment offer pertaining to the digital environment from an interactive content provider [see at least Paragraph 0046 for reference to the distribution parameters being utilized to control or influence the manner in which the digital product is able to be distributed, for example specifying a price or a price tier to be associated with the digital product, also which digital storefronts, preview eligibility, license categories, etc.; Paragraph 0049 for reference to the digital product submitter can access one or more modules that are supported by the product submission and management system; Paragraph 0050 for reference to the contract management module permitting the digital product submitter to request a contract with an entity that provides product distribution; Figure 2 and related text regarding item 206 ‘Receive at least one distribution parameter to be used for the digital product’] 
the brand and content provider negotiator module facilitates a negotiation between the brand client and the interactive content provider so that the digital environment offer is acceptable to the brand client, and so that the brand offer is acceptable to the interactive content provider [see at least Paragraph 0049 for reference to the digital product submitter can access one or more modules that are supported by 
a branded digital item generator stored in a fourth one of the plurality of memory storage regions wherein the branded digital item generator generates a branded digital item corresponding to the brand in response to the brand client acceptance of the digital environment offer and in response to the interactive content provider acceptance of the brand offer [see at least Paragraph 0047 for reference to the digital product can be submitted to the online repository; Paragraph 0050 for reference to the contract management module permitting the digital product submitter to request a contract with an entity that provides product distribution; Paragraph 0050 for reference to the royalty module assisting the digital product submitter in monitoring distribution of all digital products associated with the digital project submitter; Figure 2 and related text regarding item 208 ‘the digital product can be submitted to the online repository’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the item management method of Pulier to include the agreement definition of Gharabally. Doing so would enable the digital products submitter to distribute digital products using a product distribution site (e.g., online store) provided by the entity, as stated by Gharabally (Paragraph 0050).

While the combination of Pulier and Gharabally disclose the limitations above, regarding Claim 16, Pulier discloses the following:
a blockchain module stored in a fifth one of the plurality of memory storage regions [see at least Paragraph 0042 for reference to the virtual object platform including a blockchain integration module; Paragraph 0044 for reference to the memory being used to store modules on processors including the blockchain integration module; Figure 2 and related text regarding item 235 ‘blockchain integration module’]
the blockchain module generates a branded digital item blockchain based on the generated branded digital item [see at least Paragraph 0040 for reference to once the virtual object is created the virtual object platform registering the object with the blockchain system and including an initial state of the virtual object and software code associated with each object; Paragraph 0051 for reference to the Blockchain integration module within the virtual object platform allowing ownership changes of the virtual objects to be tracked and recorded using a blockchain system; Paragraph 0052 for reference to the virtual objects being associated with a unique identifier and registered with the blockchain system to create unique virtual objects; Paragraph 0061 for reference to the platform being able to issue the virtual objects by creating individual registry entries in blockchain system]
wherein an initial branded digital item block of the branded digital item blockchain has information authorizing use of the 2D and 3D model data of the branded digital item by the authorized user in the digital environment [see at least Paragraph 0051 for reference to viewers allowing registered providers and users to view the virtual 
a digital item blockchain library stored in a sixth one of the plurality of storage regions that stores the generated branded digital item blockchain associated with the branded digital item with a plurality of other branded digital item blockchains associated with different branded digital items [see at least Paragraph 0061 for reference to the platform being able to issue the virtual objects by creating individual registry entries in blockchain system; Figure 1 and related text regarding item 140 ‘blockchain system’]

Claims 3-5, 9, and 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pulier (U.S 2017/0052676 A1) in view of Gharabally (U.S 2009/0276332 A1), as applied in claims 1 and 16, in view of Knight (U.S 2019/0299105 A1).
Claim 3
While the combination of Pulier and Gharabally disclose the limitations above, Pulier does not disclose the agreement between the brand client and the content provider defines a number of the branded digital items that will be available for purchase. 
Regarding Claim 3, Gharabally discloses the following:
the agreement between the brand client and the content provider defines a number of the branded digital items that will be available for purchase [see at least 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the item management method of Puller to include the agreement definition of Gharabally. Doing so would enable the digital products submitter to distribute digital products using a product distribution site (e.g., online store) provided by the entity, as stated by Gharabally (Paragraph 0050). 

While Gharabally discloses the limitations above, it does not disclose generating the branded digital item blockchain further comprises: generating a number of non-fungible tokens, wherein each non-fungible token uniquely corresponds to one of the number of branded digital items that are available for purchase; or storing each of the non-fungible tokens into a ledger of the digital item blockchain library, wherein each non-fungible token includes information that identifies its unique corresponding branded digital item.
However, Knight discloses the following:
generating the branded digital item blockchain further comprises: generating a number of non-fungible tokens, wherein each non-fungible token uniquely corresponds to one of the number of branded digital items that are available for purchase [see at least Paragraph 0052 for reference to the digital assets within the game platform being non-fungible (e.g., special or even unique game rewards that are distinguishable from other assets and not easily traded for other assets); Paragraph 0055 for reference to awarding non-fungible asset may be made through a special smart contract programmed to transfer non-fungible tokens of a certain type to a winning user' s account on the distributed ledger; Figure 6 and related text regarding purchase or award of non-fungible token] 
storing each of the non-fungible tokens into a ledger of the digital item blockchain library, wherein each non-fungible token includes information that identifies its unique corresponding branded digital item [see at least Paragraph 0053 for reference to each gaming server maintaining a private ledger of users and their assets; Paragraph 0054 for reference to user initiating a request to convert their digital in-game assets to the distributed ledger; Figure 7 and related text regarding exporting digital assets to the distributed ledger] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the updating after the purchase of Pulier to include the non-fungible token generation of Knight. Doing so would provide a mechanism for user to exchange virtual currency to another platform or monitor how many assets the user actually owns, as stated by Knight (Paragraph 0003).

Claim 4
While the combination of Pulier, Gharabally, and Knight disclose the limitations above, regarding Claim 4, Pulier discloses the following:
updating the branded digital item blockchain to memorialize purchase of the branded digital item by the authorized user further comprises [see at least Paragraph 0065 for reference to the modified state information being recording within the blockchain system; Paragraph 0091 for reference to users using the consumer application and the owner of one of the virtual objects, can trade, combine, sell, or modify the virtual object and these properties are updated and any ownership change is validated and updated using the block chain system; Figure 5 and related text regarding item 550 ‘Record Modified Virtual Object State’]
the updated information includes a new information that includes identity information that identifies the authorized user [see at least Paragraph 0034 for reference to the computing devices including network communication components that enable the computing device to communicate with virtual object platform; Paragraph 0052 for reference to the virtual objects may be associated with a unique identifier and registered with the blockchain system to creates unique virtual objects that cannot be duplicated (as the authenticity can be verified via the transaction logs of the blockchain system); Paragraph 0079 for reference to the transferring ownership process allowing the user to identify a recipient; Paragraph 0080 for reference to the viewer allowing the registered user to identify a trading partner or transaction] 
While Pulier discloses the limitations above, it does not disclose updating the non-fungible token information to memorialize purchase of the branded digital item by the authorized user.
However, Knight discloses the following:
updating the non-fungible token information to memorialize purchase of the branded digital item by the authorized user [see at least Paragraph 0055 for reference to the user’s account on the gaming platform being updated to include the non-fungible asset after determining that the purchase of the non-fungible token requires user payment; Figure 6 and related text regarding purchase or award of non-fungible token] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the updating after the purchase of Pulier to include the non-fungible token update of Knight. Doing so would provide a mechanism for user to exchange virtual currency to another platform or monitor how many assets the user actually owns, as stated by Knight (Paragraph 0003). 

Claim 5
While the combination of Pulier, Gharabally, and Knight disclose the limitations above, regarding Claim 5, Pulier discloses the following:
the purchase of the branded digital item by the authorized user is a first purchase of the branded digital item by a first authorized user, the method further comprising
receiving information corresponding to a second purchase of the branded digital item by a second authorized user [see at least Paragraph 0035 for reference to computing devices 110A-110N including mobile applications that various users can interact with to create, modify, combine, destroy, transfer or otherwise interact with virtual objects; Paragraph 0066 for reference to the request operation the application receives a request form the user, via the application, for a real world push of one of the virtual objects, such as a request to redeem a virtual object for a real-world item (i.e., money or goods) or a service; Figure 5 and related text regarding item 520 ‘Receive request to modify virtual object state’; Figure 6 and related text regarding item 620 ‘request operation’] 
accessing a second branded digital item blockchain from the digital item blockchain library [see at least Paragraph 0065 for reference to the determination operation determining that a modification is authorized and branching to the modification operation to modify the state of the virtual object and that information being recorded in the blockchain system; Figure 5 and related text regarding item 540 ‘Modify Virtual Object State’]
While Pulier discloses the limitations above, it does not disclose updating the non-fungible token information of a second non-fungible token to memorialize purchase of the branded digital item by the second authorized user; the updated non-fungible token information of the second non-fungible token includes identity information that identifies the second authorized user; or storing the updated non-fungible token information into the ledger of the digital item blockchain library.
However, Knight discloses the following: 
updating the non-fungible token information of a second non-fungible token to memorialize purchase of the branded digital item by the second authorized user [see at least Paragraph 0055 for reference to the user’s account on the gaming platform being updated to include the non-fungible asset after determining that the purchase of the non-fungible token requires user payment; Figure 6 and related text regarding purchase or award of non-fungible token] 
the updated non-fungible token information of the second non-fungible token includes identity information that identifies the second authorized user [see at least Paragraph 0072 for reference to the completed transaction providing updates to account balances, distributed amongst users (viewed via wallets), a reserve, and game publishers/developers; Paragraph 0077 for reference to the exporting of the asset updates the owner of the token]
storing the updated non-fungible token information into the ledger of the digital item blockchain library [see at least Paragraph 0053 for reference to each gaming server maintaining a private ledger of users and their assets; Paragraph 0054 for reference to user initiating a request to convert their digital in-game assets to the distributed ledger; Figure 7 and related text regarding exporting digital assets to the distributed ledger]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the updating after the purchase of Pulier to include the non-fungible token generation of Knight. Doing so would provide a mechanism for user to exchange virtual currency to another platform or monitor how many assets the user actually owns, as stated by Knight (Paragraph 0003).

Claim 9
While the combination of Pulier and Gharabally disclose the limitations above, regarding Claim 9, Pulier discloses the following:
receiving a request from an electronic device of the authorized user for information identifying a plurality of branded digital items that have been purchased by the requesting authorized user [see at least Paragraph 0066 for reference to the request operation the application receives a request form the user, via the application, for a real world push of one of the virtual objects, such as a request to redeem a virtual object for a real-world item (i.e., money or goods) or a service; Figure 5 and related text regarding item 520 ‘Receive request to modify virtual object state’; Figure 6 and related text regarding item 620 ‘request operation’] 
accessing each of the branded digital item blockchains that are associated with the authorized user from the digital item blockchain library [see at least Paragraph 0065 for reference to the determination operation determining that a modification is authorized and branching to the modification operation to modify the state of the virtual object and that information being recorded in the blockchain system; Figure 5 and related text regarding item 540 ‘Modify Virtual Object State’]i
obtaining branded digital item information from each of the accessed branded digital item blockchains that are associated with the authorized user, wherein the accessed information identifies the branded digital item stored in that accessed branded digital item blockchain [see at least Paragraph 0065 for reference to the modified state information being recording within the blockchain system; Paragraph 0091 for reference to users using the consumer application and the 
generating a digital wallet graphical user interface (GUI) using the accessed branded digital item information [see at least Paragraph 0053 for reference to the virtual objects may be distributed to registered user by directly adding the virtual object to a digital wallet associated with the registered user; Paragraph 0066 for reference to the registered user submitting a request to access virtual objects associated with their account (i.e. a registered user’s inventory in a digital wallet)]  
While Pulier discloses the limitations above, it does not disclose communicating the digital wallet GUI to the electronic device of the authorized user; or the digital wallet GUI indicating the user's plurality of purchased branded digital items is presented on a display of the electronic device of the authorized user. 
However, Knight discloses the following:
generating a digital wallet graphical user interface (GUI) using the accessed branded digital item information and communicating the digital wallet GUI to the electronic device of the authorized user, wherein the digital wallet GUI indicating the user's plurality of purchased branded digital items is presented on a display of the electronic device of the authorized user [see at least Paragraph 0056 for reference to each user may also control a digital or cryptocurrency wallet , which may be programmed to read the balance of digital assets and cryptocurrency from the game's private ledger and the distributed ledger; Paragraph 0056 for reference 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the digital wallet of Pulier to include the communication and display of the wallet of Knight. Doing so would allow the determination of in-game assets and the ability to request conversions, as stated by Knight (Paragraph 0056). 
Claim 17
While the combination of Pulier and Gharabally disclose the limitations above, regarding Claim 17, Pulier discloses the following:
a blockchain access module stored in a seventh one of the plurality of memory storage regions, wherein the blockchain access module accesses the stored branded digital item blockchain associated with the branded digital item in response to request from at least one of the authorized user that owns the digital asset, a digital environment being used by the authorized user, and a content provider of the digital environment [see at least see at least Paragraph 0040 for reference to once the virtual object is created the virtual object platform registering the object with the blockchain system and including an initial state of the virtual object and software code associated with each object; Paragraph 0051 for reference to the Blockchain integration module within the virtual object platform allowing ownership changes of the virtual objects to be tracked and recorded using a blockchain system; Paragraph 0052 for reference to the virtual objects being associated with a unique identifier and registered with the blockchain system to create unique virtual objects; Paragraph 0061 for reference to the platform being 
the image of the branded digital item is presented to the authorized user during use of the digital environment by the authorized user [see at least Paragraph 0051 for reference to viewers allowing registered providers and users to view the virtual object that have been created and examples of viewers including html based websites, mobile applications, voice interfaces, virtual realities, augmented realities, and the like; Paragraph 0071 for reference to the virtual objects being displayed via a viewer on a computing device of the registered user]
While Pulier discloses the limitations above, it does not disclose the blockchain access module accesses information of a non- fungible token associated with the branded digital item from the accessed branded digital item blockchain; or the information of the non-fungible token is communicated to an electronic device that is operating the digital environment.
However, Knight discloses the following:
the blockchain access module accesses information of a non- fungible token associated with the branded digital item from the accessed branded digital item blockchain
the information of the non-fungible token is communicated to an electronic device that is operating the digital environment [see at least Paragraph 0051 for reference to the gaming platform using user devices to process the game software and send updates or provide a UI for the game; Paragraph 0056 for reference to each user may also control a digital or cryptocurrency wallet , which may be programmed to read the balance of digital assets and cryptocurrency from the game ' s private ledger and the distributed ledger; Figure 13 and related text regarding the system configuration with various user devices connected to one or more gaming servers] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the updating after the purchase of Pulier to include the non-fungible token generation of Knight. Doing so would provide a mechanism for user to exchange virtual currency to another platform or monitor how many assets the user actually owns, as stated by Knight (Paragraph 0003).

Claim 18
While the combination of Pulier, Gharabally, and Knight disclose the limitations above, regarding Claim 18, Pulier discloses the following:
the authorized user is a first user, and further comprising: a secondary marketplace module stored in an eighth one of the plurality of memory storage regions [see at least Paragraph 0044 for reference to the memory being used to store modules on processors including the provider management module or the states module]
the marketplace module presents information indicating availability of the branded digital item to a second user [see at least Paragraph 0069 for reference to the identifier on the billboard or the QR code could refer to a virtual object that has 
the marketplace module changes ownership of the branded digital item from the first user to the second user in response to the second user purchasing the branded digital item [see at least Paragraph 0049 for reference to the states module within the platform maintaining the state of the virtual objects including ownership; Paragraph 0051 for reference to the blockchain integration module within platform allowing the ownership changes of the virtual objects to be tracked and recorded using a blockchain system; Figure 7 and related text regarding the changing of ownership of virtual objects] 
While Pulier discloses the limitations above, it does not disclose the blockchain access module generates an updated information for the non-fungible token that is returned to a ledger of the branded digital item blockchain associated with the branded digital item or the updated non-fungible token information includes information identifying the second user as the new owner of the branded digital item.
However, Knight discloses the following:
the blockchain access module generates an updated information for the non-fungible token that is returned to a ledger of the branded digital item blockchain associated with the branded digital item [see at least Paragraph 0027 for reference to the export request comprising a request to update a specified token’s metadata; Paragraph 0072 for reference to the system exporting digital assets from the game to the distributed ledger and the completed transaction provide updates to account 
the updated non-fungible token information includes information identifying the second user as the new owner of the branded digital item [see at least Paragraph 0072 for reference to the completed transaction providing updates to account balances, distributed amongst users (viewed via wallets), a reserve, and game publishers/developers; Paragraph 0077 for reference to the exporting of the asset updates the owner of the token] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the updating after the purchase of Pulier to include the non-fungible token update of Knight. Doing so would provide a mechanism for user to exchange virtual currency to another platform or monitor how many assets the user actually owns, as stated by Knight (Paragraph 0003).

Claim 19
While the combination of Pulier, Gharabally, and Knight disclose the limitations above, regarding Claim 19, Pulier discloses the following:
the blockchain access module accesses the stored branded digital item blockchain associated with the branded digital item in response to at least one of a user request from the second user that owns the digital asset, from a digital environment being used by the second user, and from a content provider of the digital environment [see at least see at least Paragraph 0040 for reference to once the virtual object is created the virtual object platform registering the object with the blockchain system and including an initial state of the virtual object and software 
the image of the branded digital item is presented to the second user during use of the digital environment by the second user [see at least Paragraph 0051 for reference to viewers allowing registered providers and users to view the virtual object that have been created and examples of viewers including html based websites, mobile applications, voice interfaces, virtual realities, augmented realities, and the like; Paragraph 0071 for reference to the virtual objects being displayed via a viewer on a computing device of the registered user]
While Pulier discloses the limitations above, it does not disclose the blockchain access module accesses the non-fungible token information; or the information of the non-fungible token is communicated to an electronic device that is operating the digital environment.
However, Knight discloses the following:
the blockchain access module accesses the non- fungible token information [see at least Paragraph 0059 for reference to the distributed ledger may be implemented as a blockchain in which a set of transactions are compiled to form a block which references the previous block; Paragraph 0081 for reference to the 
the non-fungible token information is communicated to an electronic device that is operating the digital environment [see at least Paragraph 0051 for reference to the gaming platform using user devices to process the game software and send updates or provide a UI for the game; Paragraph 0056 for reference to each user may also control a digital or cryptocurrency wallet , which may be programmed to read the balance of digital assets and cryptocurrency from the game ' s private ledger and the distributed ledger; Figure 13 and related text regarding the system configuration with various user devices connected to one or more gaming servers] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the updating after the purchase of Pulier to include the non-fungible token generation of Knight. Doing so would provide a mechanism for user to exchange virtual currency to another platform or monitor how many assets the user actually owns, as stated by Knight (Paragraph 0003).

Claims 7, 13-14, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pulier (U.S 2017/0052676 A1) in view of Gharabally (U.S 2009/0276332 A1), as applied in claims 1 and 16, in view of Mattingly (U.S 2018/0174122 A1).                                                              
Claim 7
While the combination of Pulier and Gharabally disclose the limitations above, they do not disclose the request includes information identifying the authorized user, the method 
Regarding Claim 7, Mattingly discloses the following:
the request includes information identifying the authorized user, the method further comprising [see at least Paragraph 0031 for reference to the purchase request identifying members of the collaborative shopping group who will contribute to the cost of the purchase; Paragraph 0032 for reference to the electronic peer-to-peer payment is facilitated by providing one or more of a link, a user identifier, a payment amount, and a payment authorization code to one or more of the first user device and the second user device; Paragraph 0044 for reference to the central computer system providing purchase information to user device 2 including a user identifier associated with user device 1, a public encryption key associated with user device 1, a payment amount, a payment authorization code, product information, etc.]
accessing identity information from the accessed branded digital item blockchain that identifies a purchaser of the branded digital item [see at least Paragraph 0032 for reference to the electronic peer-to-peer payment being facilitated by providing a payment authorization code; Paragraph 0051 for reference to the collaborative 
comparing the identify information in the accessed branded digital item blockchain with the information identifying the authorized user that is included in the request [see at least Paragraph 0069 for reference to the transaction being compared with transaction records in the longest chain in the distributed system to verify part A’s ownership; Figure 6 and related text regarding item 604 ‘Verify that the activity is authorized’] 
communicating authorization to use the accessed branded digital item blockchain to the digital environment being used by the authorized user only if the identify information in the accessed branded digital item blockchain is the same as the information identifying the authorized user that is included in the request [see at least Paragraph 0018 for reference to the user being allowed into the system and/or session only if consensus is reached among the devices sharing the distributed database that are granting authentication; Paragraph 0026 for reference to the system authenticating and first and second user device by the user submitting one or more of a username, a public encryption key, a security token, etc.; Paragraph 0026 for reference to successful and/or unsuccessful authentication attempts being recorded into the database and/or the blockchain; Paragraph 0033 for reference to the , the transaction may be verified when the 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the virtual object request of Pulier to include the identification information of Mattingly. Doing so would provide the sender, the courier, and the buyer confidence in the authenticity and accuracy of the delivery record stored in the form of a blockchain, as stated in Mattingly (Paragraph 0071). 

Claim 13
While the combination of Pulier and Gharabally disclose the limitations above, they do not disclose receiving brand use information generated by at least one of the digital environment and the content provider, wherein the brand use information corresponds to completion of one of a task or activity during use of the interactive content program by the authorized user; and updating the branded digital item blockchain to memorialize the brand use information.
Regarding Claim 13, Mattingly discloses the following:
receiving brand use information generated by at least one of the digital environment and the content provider
the brand use information corresponds to completion of one of a task or activity during use of the digital environment by the authorized user [see at least Paragraph 0062 for reference to each block in the blockchain comprising a plurality of transaction and/or activity records; Paragraph 0066 for reference to activities comprising updates to the record being kept in the form of a blockchain, specifically blockchain supported digital or physical asset record keeping, the activity may comprise asset transaction] 
updating the branded digital item blockchain to memorialize the brand use information [see at least Paragraph 0059 for reference to the updates to the blockchain comprising transaction records, peer-to-peer messages, and/or a user profile information, and one or more nodes on the system may be configured to incorporate one or more updates into blocks to add to the distributed database; Paragraph 0066 for reference to activities comprising updates to the record being kept in the form of a blockchain, specifically blockchain supported digital or physical asset record keeping, the activity may comprise asset transaction]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the digital asset method of Pulier to include the brand use information of Mattingly. Doing so would provide the sender, the courier, and the buyer confidence in the authenticity and accuracy of the delivery record stored in the form of a blockchain, as stated in Mattingly (Paragraph 0071).
Claim 14
While the combination of Pulier and Gharabally disclose the limitations above, they do not disclose receiving information pertaining to a reward that was given to the authorized 
Regarding Claim 14, Mattingly discloses the following:
receiving information pertaining to a reward that was given to the authorized user in response to completion of the task or activity [see at least Paragraph 0069 for reference to the node that is first to form the block may earn a reward for the task as incentive; Paragraph 0069 for reference to in the Bitcoin system, the first node to provide prove of work for the block earning a Bitcoin]
accessing the branded digital item blockchain from the digital item blockchain library [see at least Paragraph 0032 for reference to the system facilitating an electronic peer-to-peer payment transfer of a digital currency from the second user device to the first user device  which comprises a crypto-currency transaction such as a bitcoin transaction; Paragraph 0032 for reference to the e transfer of the digital currency may comprise an update to a blockchain that records the transfer of a digital asset from the second user to the first user]
updating the branded digital item blockchain to memorialize the reward to the authorized user, wherein the updated branded digital item blockchain includes the information pertaining to the reward [see at least Paragraph 0033 for reference to system checking the recorded transactions in a cryptocurrency blockchain to verify that member(s) of the collaborative shopping session has transferred 
storing the updated branded digital item blockchain into the digital item blockchain library [see at least Paragraph 0059 for reference to the updates to the blockchain comprising transaction records, peer-to-peer messages, and/or a user profile information, and one or more nodes on the system may be configured to incorporate one or more updates into blocks to add to the distributed database]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the digital asset method of Pulier to include the reward recognition of Mattingly. Doing so would provide the sender, the courier, and the buyer confidence in the authenticity and accuracy of the delivery record stored in the form of a blockchain, as stated in Mattingly (Paragraph 0071).

Claim 20
While the combination of Pulier and Gharabally disclose the limitations above, they do not disclose a user reward module stored in a fifth one of the plurality of memory storage regions, wherein the user reward module receives information pertaining to one of a reward or an incentive generated by the digital environment that has been received by 
Regarding Claim 20, Mattingly discloses the following:
a user reward module stored in a fifth one of the plurality of memory storage regions [see at least Paragraph 0020 for reference to the POS system comprising software modules within the collaborative shopping interface provided by the central computer system] 
the user reward module receives information pertaining to one of a reward or an incentive generated by the digital environment that has been received by the authorized user [see at least Paragraph 0069 for reference to the node that is first to form the block may earn a reward for the task as incentive; Paragraph 0069 for reference to in the Bitcoin system, the first node to provide prove of work for the block earning a Bitcoin]
the information pertaining to one of a reward or incentive is used to update the information in the associated branded digital item blockchain [see at least Paragraph 0033 for reference to system checking the recorded transactions in a cryptocurrency blockchain to verify that member(s) of the collaborative shopping session has transferred cyptocurrency to the person paying for the purchase; Paragraph 0035 for reference to the purchase payment being further recorded into the digital currency blockchain; Paragraph 0045 for reference to the transfer of the digital currency comprising an update to a blockchain that records the transfer of a digital asset from the second user to the first user; Paragraph 0049 for reference 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the digital asset system of Pulier to include the reward recognition of Mattingly. Doing so would provide the sender, the courier, and the buyer confidence in the authenticity and accuracy of the delivery record stored in the form of a blockchain, as stated in Mattingly (Paragraph 0071).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/187,661 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are generally directed toward similar details related to an apparatus and method for managing branded digital items.  The details of the branded digital item comprises at least one of 2D and 3D model data that is used to render the branded digital item on a display of an electronic device being used by an authorized user during use of the digital environment by the authorized In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR
TITLE
US 20150262137 A1
Armstrong; Brian D.
OFF-BLOCK CHAIN TRANSACTIONS IN COMBINATION WITH ON-BLOCK CHAIN TRANSACTIONS
US 20150269570 A1
Phan et al.
SYSTEMS AND METHODS IN SUPPORT OF AUTHENTICATION OF AN ITEM
US 10505726 B1
Andon; Christopher et al.
System and method for providing cryptographically secured digital assets
US 20160063543 A1
Kernan; S. Michael
METHOD AND SYSTEM FOR PROVIDING A MANAGED BRANDED MARKETPLACE


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019.  The examiner can normally be reached on M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683